        Case 1:16-cv-01647-RTH Document 120 Filed 07/27/21 Page 1 of 5




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                                )
 MYNETTE TECHNOLOGIES, INC.                     )
 and STEVEN M. COLBY,                           )
                                                )
                Plaintiffs,                     )
                                                )
 v.                                             )
                                                )         Case No. 16-cv-01647-RTH
 THE UNITED STATES,                             )
                                                )         Judge Ryan T. Holte
                Defendant,                      )
                                                )
 and                                            )
                                                )
 GEMALTO, INC. and IDEMIA IDENTITY              )
 & SECURITY USA LLC,                            )
                                                )
                Intervenor-Defendants.          )
                                                )

                     JOINT MOTION TO AMEND CASE SCHEDULE

       Plaintiffs Mynette Technologies, Inc. and Steven M. Colby, Defendant, the United States

(“the Government”), and Intervenor-Defendants Gemalto, Inc. (“Gemalto”) and Idemia Identity

and Security USA LLC (“Idemia”) (collectively, “the Parties”) respectfully submit this Joint

Motion to Amend Case Schedule.

       The Parties have jointly agreed that discovery in this case should be extended. The Parties

have further agreed upon the following amended schedule for consideration by the Court, and

respectfully move the Court to adopt this case schedule. For the reasons that follow, the Parties

submit that good cause exists for this proposed schedule amendment.

       First, the Parties have conducted all of the depositions that were referenced in their last

Joint Motion (ECF No. 118). Specifically, the Parties conducted 30(b)(6) depositions of the

Transportation Security Administration (“TSA”), and individual and 30(b)(6) depositions of



                                              -1-
         Case 1:16-cv-01647-RTH Document 120 Filed 07/27/21 Page 2 of 5




Plaintiffs Steven Colby and Mynette Technologies, Inc. (“Mynette”).             During Plaintiffs’

depositions, the Government, Gemalto, and Idemia learned for the first time that Plaintiffs’ counsel

of record, Robert J. Yorio, is the majority owner of Mynette. As a result of this recent disclosure,

the Government, Gemalto, and Idemia contend that they are entitled to depose Mr. Yorio.

Although Mynette and Colby disagree that being a shareholder of a company opens that person up

for deposition, in order to resolve the dispute they have agreed to a limited deposition for Mr.

Yorio, and the parties are meeting and conferring about the scope of that deposition. Colby and

Mynette have also agreed to an additional day of deposition of Dr. Colby. The parties are also in

the midst of meeting and conferring about whether Mr. Yorio’s ownership interest in Mynette has

any impact on the Protective Order in this case (an issue on which the parties disagree), and about

the scope of additional discovery that may be owed to the Government, Gemalto, Idemia, and

Plaintiffs. The parties anticipate that motion practice related to one or more of these issues may

become necessary in the near term.

       Although Defendants previously agreed that no new discovery be issued, Defendants

contend that it has come to light through recent depositions that several knowledgeable individuals

had not been disclosed until after the agreement. Accordingly, Defendants reserve the right to

request discovery relating to these new disclosures.

       The Parties have also agreed to produce numerous documents referenced in their last Joint

Motion (ECF No. 118). However, Plaintiffs and the Government have since agreed to the

production of certain additional documents and things from the Department of State and the

Government Publishing Office that were first identified in recent depositions. The Government

requires additional time within which to collect and review these materials before production,

including any required national security review that may be required by the agency. Plaintiffs

reserve the right to request additional discovery from the Government relating to these documents


                                               -2-
         Case 1:16-cv-01647-RTH Document 120 Filed 07/27/21 Page 3 of 5




following their production. There is also an open issue with respect to the production of additional

documents by third party Infineon Technologies. Plaintiffs reserve the right to request additional

discovery from Infineon relating to these documents following their production.

       The deadlines proposed herein will allow the parties to complete depositions, produce

outstanding documents and things, and resolve any remaining discovery disputes, all while

accommodating the schedule of counsel and the witnesses.

       Accordingly, for the reasons set forth herein, the parties respectfully request that the Court

adopt the following schedule:


              Event                        Current Date                     Proposed Date

 Close of fact discovery,
 including for damages-related              July 23, 2021                  October 22, 2021
 fact discovery.
 RCFC 26(a)(2)(A) disclosure
 of experts and CVs (except for           August 13, 2021                November 12, 2021
 damages)
 Exchange of RCFC
 26(a)(2)(B) opening expert
 reports on issues upon which             October 22, 2021                 January 21, 2022
 the parties carry the burden of
 proof (except for damages)
 Exchange of RCFC
 26(a)(2)(B) responsive expert           December 3, 2021                   March 4, 2022
 reports (except for damages)

 Close of expert discovery (for
                                        December 21, 2021                  March 25, 2022
 all issues other than damages)

 Deadline for Dispositive
                                         February 15, 2022                  May 20, 2022
 Motions Under RCFC 56

 Deadline for Responses to
                                          March 18, 2022                    June 17, 2022
 Dispositive Motions

 Deadline for Replies to
                                            April 1, 2022                    July 1, 2022
 Dispositive Motions


                                               -3-
         Case 1:16-cv-01647-RTH Document 120 Filed 07/27/21 Page 4 of 5




              Event                Current Date                   Proposed Date


 Pretrial Conference                 Not Set                          Not Set


 Trial on liability (10 days)        Not Set                          Not Set



Respectfully submitted,
                                            BRIAN M. BOYNTON
                                            Acting Assistant Attorney General
 By:    /s/ Robert J. Yorio
 Robert J. Yorio
 CARR & FERRELL LLP                         GARY L. HAUSKEN
 120 Constitution Drive                     Director
 Menlo Park, California 94025
 Telephone:     (650) 812-3400               /s/ Michel E. Souaya
 Facsimile:     (650) 812-3444              MICHEL E. SOUAYA
 Email: yorio@carrferrell.com               Commercial Litigation Branch
                                            Civil Division
 Counsel for Plaintiffs,                    Department of Justice
 Mynette Technologies, Inc. and             Washington, D.C. 20530
 Steven M. Colby                            michel.e.souaya@usdoj.gov
                                            Telephone: (202) 307-0334
 July 27, 2021
                                            Of Counsel:
                                            CONRAD J. DeWITTE, JR.
                                            Department of Justice

                                            COUNSEL FOR THE DEFENDANT,
                                            THE UNITED STATES

                                            July 27, 2021


                                            By:    /s/ Edward D. Johnson
                                            Edward D. Johnson
                                            MAYER BROWN LLP
                                            Two Palo Alto Square, Suite 300
                                            3000 El Camino Real,
                                            Palo Alto, California 94306
                                            Telephone:     (650) 331-2000
                                            Email: wjohnson@mayerbrown.com


                                      -4-
Case 1:16-cv-01647-RTH Document 120 Filed 07/27/21 Page 5 of 5




                                   Counsel for Third-Party Defendant,
                                   Gemalto, Inc.

                                   July 27, 2021


                               By:        /s/ Richard L. Brophy
                               Richard L. Brophy
                               ARMSTRONG TEASDALE LLP
                               7700 Forsyth Blvd., Suite 1800
                               St. Louis, Missouri 63105
                               Telephone: (314) 621-5070
                               Email: rbrophy@atllp.com

                               Counsel for Third-Party Defendant,
                               Idemia Identity & Security USA LLC

                               July 27, 2021




                             -5-
